Kerwin-, J.
(dissenting). The jury found (1) that the defendant company extended credit to the deceased, Nicholas Z. Wagener, for the first premium due September 9, 1914, on the insurance policy in question in its general course of business as conducted by said company through its agent; (2) that the defendant company, by and through its agent, had knowledge of the condition of the health of deceased, Nicholas Z. Wagener, a reasonable length of time prior to his death, October 3, 1914, to have demanded a return of the policy in question.
These findings are supported by the evidence, and upon the findings of the jury and the evidence in the case I am convinced that the judgment below is right and should be affirmed. Rasmusen v. New York L. Ins. Co. 91 Wis. 81 (64 N. W. 301), at p. 87; Hartwig v. Ætna L. Ins. Co. 164 Wis. 20, 158 N. W. 280; McDonald v. Provident S. L. Assur. Soc. 108 Wis. 213 (84 N. W. 154), at p. 216; Dick v. Equitable F. & M. Ins. Co. 92 Wis. 46 (65 N. W. 742), at p. 48; Joliffe v. Madison M. Ins. Co. 39 Wis. 111, at p. 119.